Wade, C. J.
1. There was evidence to support the verdict.
2. The grounds of the motion for a new trial based upon the affidavit of a witness attacking his own testimony delivered at the trial as erroneous (even without considering the counter-affidavit also made by him) are without merit. Declarations of a witness after trial, at variance with his sworn testimony, even when made under oath and explicitly asserting that his testimony on the trial was false, do not constitute a cause for a new trial. Lasseter v. Simpson, 78 Ga. 61 (3 S. E. 243); Munro v. Woody, 78 Ga. 127 (2 S. E. 688); Jordan v. State, 124 Ga. 417 (2) (52 S. E. 768); Hardy v. State, 117 Ga. 40 (43 S. E. 434) Clark v. State, 117 Ga. 254 (8) (43 S. E. 853), and cases there cited. Hayes v. State, 16 Ga. App. 334, 335 (2) (85 S. E. 253); Civil Code, § 5961.
.3. The trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.

Jenkins and Luke, JJ., concur.